Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "490" and "468" have both been used to designate to the same part which is the angled guard.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 7-13,15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al(US 20140111950). 
Regarding claim 1, Yamasaki teaches:
a sensor configured to be attached between a rear wheel of a vehicle and a rear body cover of the vehicle (Fig 1. shows the attached sensor between wheel and the read bumper)
wherein the sensor is configured to detect objects in proximity to the vehicle through the rear body cover (Electromagnetic radiation is emitted from the outer face so that the blind spot monitor is operable to detect an object in the blind spot of the vehicle(0009 and Fig.1))
a vertical guard configured to be attached to the vehicle (The blind spot monitor outer face generally defines an outer vertical plane and the blind spot monitor inner face generally defines an inner vertical plane spaced apart from the outer vertical plane(0009))
such that the sensor is protected from adhesion of materials directed rearward by the rear wheel (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008))
an angled guard coupled to the vertical guard and extending underneath the sensor and towards the rear body cover (The bottom member can have a debris-blocking flange that extends at an angle from the bottom member in a generally horizontal direction (0008))
wherein a portion of the rear body cover, through which the sensor emits a signal for detecting objects in proximity to the vehicle, is protected from adhesion of materials directed rearward by the rear wheel (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008))
Regarding claim 11, Yamasaki teaches:
attaching the sensor to the vehicle between a rear wheel of the vehicle and a rear body cover of the vehicle (Fig 1. shows the attached sensor between wheel and the read bumper)
sensor is configured to detect objects in proximity to the vehicle through the rear body cover (Electromagnetic radiation is emitted from the outer face so that the blind spot monitor is operable to detect an object in the blind spot of the vehicle(0009 and Fig.1))
attaching a vertical guard to the vehicle, such that the sensor is protected from adhesion of materials directed rearward by the rear wheel of the vehicle (The blind spot monitor outer face generally defines an outer vertical plane and the blind spot monitor inner face generally defines an inner vertical plane spaced apart from the outer vertical plane(0009))
coupling an angled guard to the vertical guard such that: the angled guard extends underneath the sensor and toward the rear body cover (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008, fig 2))
a portion of the rear body cover, through which the sensor emits a signal for detecting objects in proximity to the vehicle, is protected from adhesion of materials directed rearward by the rear wheel of the vehicle (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008))
(Electromagnetic radiation is emitted from the outer face so that the blind spot monitor is operable to detect an object in the blind spot of the vehicle(0009 and Fig.1)).
Regarding claim 3, Yamasaki teaches wherein the sensor comprises a cover or housing that is transparent to radar (The blind spot monitor 110 has an outer face 112 and an inner face 114. It is appreciated that the blind spot monitor 110 is operable to emit electromagnetic radiation that travels out through the outer face 112 and is further operable to measure the level of reflected radiation (0021)).
Regarding claim 5, Yamasaki teaches wherein the vertical guard and the angled guard each comprise a metal (The bracket may be formed of metal, plastic or any other resilient material used in the manufacture of vehicle parts (0006)).
Regarding claim 7, Yamasaki teaches wherein when the angled guard is configured to absorb energy by crumpling when contacted by the rear body cover (The purpose of rear guard is to absorb the energy and crumple).
Regarding clam 8, Yamasaki teaches wherein the sensor is configured to detect objects in a blind spot of the vehicle (Blind spot monitors have been placed behind a rear wheel of the vehicle and fixed to the rear panel, with this location allowing the monitor to detect objects that are present in a location not able to be viewed by the driver via side mirrors and/or a rear view mirror (0002)).
Regarding claim 9, Yamasaki teaches  wherein the materials directed rearward by the rear wheel comprise water, mud, clay, slush, gravel, or debris (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008)).
Regarding claim 10, Yamasaki teaches further comprising the vehicle (vehicle).
(Electromagnetic radiation is emitted from the outer face so that the blind spot monitor is operable to detect an object in the blind spot of the vehicle(0009 and Fig.1)).
Regarding claim 13, Yamasaki teaches the sensor comprises a cover or housing that is transparent to radar (The blind spot monitor 110 has an outer face 112 and an inner face 114. It is appreciated that the blind spot monitor 110 is operable to emit electromagnetic radiation that travels out through the outer face 112 and is further operable to measure the level of reflected radiation (0021)).
Regarding claim 15, Yamasaki teaches the vertical guard and the angled guard each comprise a metal (The bracket may be formed of metal, plastic or any other resilient material used in the manufacture of vehicle parts (0006)).
Regarding claim 17, Yamasaki teaches the angled guard is configured to absorb energy by crumpling when contacted by the rear body cover (The purpose of rear guard is to absorb the energy and crumple).
Regarding claim 18, Yamasaki teaches the sensor is configured to detect objects in a blind spot of the vehicle (Blind spot monitors have been placed behind a rear wheel of the vehicle and fixed to the rear panel, with this location allowing the monitor to detect objects that are present in a location not able to be viewed by the driver via side mirrors and/or a rear view mirror (0002)).
Regarding claim 19, Yamasaki teaches the materials directed rearward by the rear wheel of the vehicle comprise water, mud, clay, slush, gravel, or debris (The debris-blocking flange is dimensioned to block debris thrown up by the rear tire from traveling upwards into the opening (0008)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 20140111950) in view of Rau (US 6428645)
Regarding claim 6, Yamasaki teaches the limitations set forth above, however fails to teach wherein the metal comprises an electrophoretically deposited coating. Rau teaches such coatings are now used widely in the production of automotive bodies where the entire body is dipped into a tank and primed as a unit. Exemplary electrophoretically-applied epoxy paints are manufactured and sold by companies (Col 2, line 24).
Yamasaki and Rau are considered analogous since they are both in the art of vehicle part manufacturing, therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date to combine the teachings of Yamasaki with the teachings of Rau to create a better part that is more resistant to damage such as weather or debris by using the electrophoretically deposited coating. 
Regarding claim 16, Yamasaki teaches the limitations set forth above, however fails to teach wherein the metal comprises an electrophoretically deposited coating. Rau teaches such coatings are now used widely in the production of automotive bodies where the entire body is dipped into a tank and primed as a unit. Exemplary electrophoretically-applied epoxy paints are manufactured and sold by companies (Col 2, line 24).
Yamasaki and Rau are considered analogous since they are both in the art of vehicle part manufacturing, therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date to combine the teachings of Yamasaki with the teachings of Rau to create a better part that is more resistant to damage such as weather or debris by using the electrophoretically deposited coating. 
Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648